 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email:      davefischer@yahoo.com
 6   Attorney for Defendant
 7   RUSSELL WHITE, III
 8
 9
                           UNITED STATES OF DISTRICT COURT
10
                            EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,
13                                                  Case No.: 2:17-CR-0060 MCE
14                  Plaintiff,
                                                    STIPULATION AND ORDER
15                                                  [PROPOSED] RE TEMPORARY
16   RUSSELL WHITE, III,                            RELEASE FAMILY VISITATION
17                 Defendant.
18
            It is hereby stipulated and agreed between plaintiff, United States of America, and
19
     defendant, Russell White, III, through their attorneys, that Mr. White may be temporarily
20
     released from custody as set forth below to visit his grandmother, Selma Barnes, at Kaiser
21
     Hospital in Oakland, in the third-party custody of his aunt, Vicky Johnson.
22
            Mr. White’s grandmother was admitted to Kaiser Oakland on January 13, has been
23
     diagnosed with congestive heart-failure, and is not expected to be discharged. Family
24
     members are preparing for her death. Defense counsel has spoken to Mr. White’s cousin,
25
     David Johnson, who is willing to transport Mr. White from the Nevada County Jail to the
26
     hospital to see his grandmother and then to return him to the jail at any time the Court may
27
     approve. The current plan is to escort Mr. White this Friday, January 25th, between the
28
     hours of 8:00 a.m. and 5:00 p.m.


                                             -1-
 1         The parties agree that the Court may order Mr. White temporarily released at 8:00
 2   a.m. on Friday, January 25th, with instructions that he return to the jail by 5:00 p.m. the
 3   same day. The Court shall direct the Marshal to coordinate Mr. White’s release and
 4   surrender with the jail as they see fit, within the time frame permitted above. Mr. White
 5   has signed a Notice to Defendant Being Released (modified to fit the conditions of this
 6   temporary release) which defense counsel submitted to the Courtroom Deputy for filing on
 7   January 23, 2019.
 8
 9
10
                                              Respectfully submitted,  
11
12   Date: January 23, 2019                   /S/ David D. Fischer
                                              DAVID D. FISCHER
13
                                              Attorney for Defendant
14                                            RUSSELL WHITE, III

15
16   Date: January 23, 2019                   McGREGOR SCOTT
                                              Unites States Attorney
17
18                                            /s/ David D. Fischer for Grant Rabenn
19                                            GRANT RABEN
                                              Assistant United States Attorney
20
21
22
23
24
25
26
27
28



                                            -2-
 1                                              ORDER
 2
 3          Russell White, III, is ordered temporarily released from custody at 8:00 a.m. on
 4   Friday, January 25, 2019, to Vicky Johnson and is further ordered to surrender himself to
 5   the Nevada County Jail by 5:00 p.m. that day. The U.S. Marshal is directed to make
 6   necessary arrangements with Nevada County for Mr. White’s release and surrender. Mr.
 7   White is ordered to sign the attached notice to defendant being released. All conditions set
 8   forth in that notice are hereby ordered.
 9
            IT IS SO ORDERED.
10
11
     Dated: January 24, 2019                          ___________________________
12                                                    HON. EDMUND F. BRENNAN
13                                                    United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
